SEPARATE OPINION BY Eakin, J. I concur in reversing the judgment below, not only because I think no fraud nor estimable damage has been clearly shown ; but also, because I doubt whether a ■civil action for double damages can be sustained under the •statute before conviction ; and further because I think that ■even after a criminal conviction, no damage could ever be assessed in cases where the plaintiff had no lien upon the property fraudulently conveyed, nor specific interest in it. Amongst the criminal provisions of the original revised statutes of the State, it was made a high misdemeanor “to ■be a party” to any conveyance of property to hinder, delay ■or defraud creditors, punishable “on conviction” by a fine of mot less than $500. By a following section it was also made a misdemeanor bo make sales on real estate a second time. This was punishable “on conviction” by a fine of not less than twice the value of the land. Then follows this : ‘ ‘Any person who shall violate any of the provisions of the two last preceding sections, shall in addition to the fine to he assessed in the •icriminal prosecution pay to every person so by him injured, or defrauded, by any of the means herein mentioned, double the damages sustained by him, to be recovered by action on the case. Rev. Stat. Ch. 44, Div. 4, Art. 11. So the act has stood for more than forty years, and this, so Tar as I am advised, is the first civil action ever brought under it. Practically the act has lain dead. I think it obvious from the class of laws in which these sections are grouped, being wholly of a criminal character from the nature of the declarations which expressly forbid nothing, but simply affix punishments to particular acts,, which is the characteristic of criminal legislation ; and especially from the phraseology of the last section, which speaks of the violation, and the criminal prosecution, that the legislature never intended to give a separate and distinct, civil action, independently of a criminal conviction. If the-fines can only be inflicted on conviction, by what logic can we suppose that the matter in addition to the fines was-intended to be without any conviction ? Besides, the two preceding sections are simply criminal,, making and defining the punishments of misdemeanors - How can it be known without conviction of the culprit, that, they have been violated at all? Sometimes aggravated punishments are prescribed for a second offence. They can never be imposed however by any, the strongest outside proof, that a similar offence has been committed by the same person, before the one in question. There .must, have been conviction. There is but one proof of the violation of the criminal law, which can be recognized in a civil action, and that is conviction. Sometimes indeed civil actions are given upon a state of facts which would also-support an indictment, but the language of the statute herein question does not seem apt to convey that impression.. The civil action is made to depend on the violation of the■ criminal law, and is expressly in addition to, and not independent of the punishment. The probable intention of the legislature was to send the injured party to a jury in a civil action, after the liability became fixed, to ascertain the amount of damages. These would not be involved in the issues in the criminal case. Nothing but the value of the land would come within any of the criminal issues. Besides, the statute, if it intended to give an independent. civil action, could have no application to a case like this,, where the plaintiff shows no lien, nor specific interest in the-goods fraudulently conveyed. At common law he was not considered to have sustained any damage. The statute-attempts no new rule for defining damage. Twice nought is no more than nought, and that is nothing. “Double the damages sustained by him” means double the amount which the law, as applicable to the circumstances, would consider he had sustained. The rule for estimating that had been already fixed by law. Neither by common law, nor by statute of Elizabeth against fraudulent conveyances, would an action at law lie on behalf of a mere creditor, having no title to, or specific interest in the debtor’s property, by lien or otherwise, to-recover damages against a fraudulent grantee of the debtor,, resulting from the consequent inability of the creditor to collect his debt. Such damages were too remote, and depended on too many contingencies for legal recognition. So held in Smith v. Blake, 1 Day, (Con.), in which Gould, counsel for defendant, remarked that, during the two hundred and fifty years in which the statute of Elizabeth had been in force in England, there “never was an action of this kind brought into Westminister Hall.” See also Moody v. Burton, 27 Maine, 427, in which Mr. Justice Shepley very forcibly presents the conclusion that a chance of one creditor-amongst others to make his debt depends on too many contingences to be the subject of damages. “There would be-no data, tables, or other means afforded by which such a chance could be estimated. The loss or injury would be too-remote for legal estimation. ” A few cases which seem to hold differently are distinguished by features of existing-liens, or vested rights in the property itself. In accord with this is Lamb v. Stone, 11 Pickering,. 526, which was an action at law by a creditor against one; who had taken a fraudulent conveyance from the debtor. That was an action of new impression in Massachusetts, and •then without precedent. But upon principle, conceding the Tegal tort in defendant, it was held to belong to a class -of cases in which, from the nature of things, the damages -are so remote, contingent or indefinite as to form no ground of action. The court said the plaintiff could not have the •aid of the court to speculate on the defendant’s fraud, and That the action, if sustained, would become a precedent 'which would produce, in practice, great inconvenience, and oftentimes do manifest injustice.” The case is very full and suggestive, in many respects, of the true solution of the ■difficulties presented by the case now in judgment. That the books are not more full of such authorities, has -doubtless resulted from the almost universal recognition by 'the bar of the principle which would make such suits usedess. I apprehend grave consequences from holding, that without the safeguards thrown around indictments, or the 'responsibilities attending criminal prosecutions, or the •strictness of proof therein required ; a creditor disappointed in the collection of a debt, may harrass one who has dealt with his debtor, and not only recover damages unknown to the common law, but double the amount which any jury -might guess he had sustained. For, after all, damages must be more or less matters of conjecture in each particular case. Because my debtor has fraudulently conveyed property, upon which I might have levied after judgment, •-non constat that I am hurt. For he might have sold it honestly and squandered the money, or I might still reach it by attachment, or have my remedy in chancery. I think the old and well recognized civil methods of dealing with ■fraudulent .conveyances adequate to substantial justice, and that the construction now put upon the statute may lead to injustice and oppression, as it almost surely will to much litigation. Creditors, in the race of diligence, are not at all times considerate, and a law like this may be much abused in terrorem, against well meaning.people who, without intentional fraud may have dealt with failing men. I doubt much whether the legislature intended it; and doubting, must give the law more lenient construction. It has all the features of a high penal statute. The universal rule of construction applicable to such, in the civil, Cannon and common law countries and tribunals is, “In poenalibus ■causis benignius interpretandum est.” Liebers Hermeneutics, (by Hammond), note “1,” p. 293. I think the action was misconceived, and therefore concur in the judgment of the court.